1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ANTHONY MICHAEL GIOIOSA, SR.,                         Case No. 2:20-cv-01805-GMN-VCF
4                                             Plaintiff             SCREENING ORDER
5            v.
6     JAMES DZURENDA et al.,
7                                        Defendants
8
9
            Plaintiff, who is incarcerated in the custody of the Nevada Department of
10
     Corrections (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983
11
     and has filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1). The Court
12
     now screens Plaintiff’s civil rights complaint pursuant to 28 U.S.C. § 1915A.
13
     I.     IN FORMA PAUPERIS APPLICATION
14
            Plaintiff’s application to proceed in forma pauperis is granted. (ECF No. 1). Based
15
     on the information regarding Plaintiff’s financial status, the Court finds that Plaintiff is not
16
     able to pay an initial installment payment toward the full filing fee pursuant to 28 U.S.C. §
17
     1915. Plaintiff will, however, be required to make monthly payments toward the full
18
     $350.00 filing fee when he has funds available.
19
     II.    SCREENING STANDARD
20
            Federal courts must conduct a preliminary screening in any case in which an
21
     incarcerated person seeks redress from a governmental entity or officer or employee of
22
     a governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify
23
     any cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a
24
     claim upon which relief may be granted, or seek monetary relief from a defendant who is
25
     immune from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings, however, must be
26
     liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
27
     To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
28
     (1) the violation of a right secured by the Constitution or laws of the United States, and
1    (2) that the alleged violation was committed by a person acting under color of state law.
2    See West v. Atkins, 487 U.S. 42, 48 (1988).
3           In addition to the screening requirements under § 1915A, pursuant to the Prison
4    Litigation Reform Act (“PLRA”), a federal court must dismiss an incarcerated person’s
5    claim if “the allegation of poverty is untrue” or if the action “is frivolous or malicious, fails
6    to state a claim on which relief may be granted, or seeks monetary relief against a
7    defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). Dismissal of a
8    complaint for failure to state a claim upon which relief can be granted is provided for in
9    Federal Rule of Civil Procedure 12(b)(6), and the court applies the same standard under
10   § 1915 when reviewing the adequacy of a complaint or an amended complaint. When a
11   court dismisses a complaint under § 1915(e), the plaintiff should be given leave to amend
12   the complaint with directions as to curing its deficiencies, unless it is clear from the face
13   of the complaint that the deficiencies could not be cured by amendment. See Cato v.
14   United States, 70 F.3d 1103, 1106 (9th Cir. 1995).
15          Review under Rule 12(b)(6) is essentially a ruling on a question of law. See
16   Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723 (9th Cir. 2000). Dismissal for failure to
17   state a claim is proper only if it is clear that the plaintiff cannot prove any set of facts in
18   support of the claim that would entitle him or her to relief. See Morley v. Walker, 175 F.3d
19   756, 759 (9th Cir. 1999). In making this determination, the court takes as true all
20   allegations of material fact stated in the complaint, and the court construes them in the
21   light most favorable to the plaintiff. See Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th
22   Cir. 1996). Allegations of a pro se complainant are held to less stringent standards than
23   formal pleadings drafted by lawyers. See Hughes v. Rowe, 449 U.S. 5, 9 (1980). While
24   the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff
25   must provide more than mere labels and conclusions. Bell Atl. Corp. v. Twombly, 550
26   U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is
27   insufficient. Id.
28          Additionally, a reviewing court should “begin by identifying pleadings [allegations]



                                                   -2-
1    that, because they are no more than mere conclusions, are not entitled to the assumption
2    of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “While legal conclusions can provide
3    the framework of a complaint, they must be supported with factual allegations.” Id. “When
4    there are well-pleaded factual allegations, a court should assume their veracity and then
5    determine whether they plausibly give rise to an entitlement to relief.” Id. “Determining
6    whether a complaint states a plausible claim for relief . . . [is] a context-specific task that
7    requires the reviewing court to draw on its judicial experience and common sense.” Id.
8           Finally, all or part of a complaint filed by an incarcerated person may therefore be
9    dismissed sua sponte if that person’s claims lack an arguable basis either in law or in fact.
10   This includes claims based on legal conclusions that are untenable (e.g., claims against
11   defendants who are immune from suit or claims of infringement of a legal interest which
12   clearly does not exist), as well as claims based on fanciful factual allegations (e.g.,
13   fantastic or delusional scenarios). See Neitzke v. Williams, 490 U.S. 319, 327–28 (1989);
14   see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).
15   III.   SCREENING OF COMPLAINT
16          The Court dismisses Plaintiff’s complaint in its entirety, with prejudice, as
17   malicious. On September 2, 2020, Plaintiff, proceeding in forma pauperis, initiated a
18   federal lawsuit against Defendants James Dzurenda and Dennis Ware in Gioiosa v.
19   Dzurenda et al, 2:20-cv-01618-APG-DJA.1 On September 28, 2020, Plaintiff, proceeding
20   in forma pauperis, initiated the instant federal lawsuit against Defendants James
21   Dzurenda and Dennis Ware by filing the exact same complaint that he filed in the previous
22   lawsuit. (See 2:20-cv-01805-GMN-VCF at ECF No. 1).
23          The Court notes that duplicative litigation by a plaintiff proceeding in forma
24   pauperis may be dismissed as malicious under 28 U.S.C. § 1915(e). See Cato v. United
25   States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995) (citing Bailey v. Johnson, 846 F.2d 1019,
26   1021 (5th Cir.1988) (holding that repetitious litigation of virtually identical causes of action
27
            1 On June 21, 2021, U.S. District Judge Andrew Gordon issued a screening order
28   in that case granting Plaintiff leave to amend. (See 2:20-cv-01618-APG-DJA at ECF No.
     7).

                                                  -3-
1    is subject to dismissal as malicious)); Pittman v. Moore, 980 F.2d 994, 994-95 (5th
2    Cir.1993) (holding that it is malicious for a “pauper” to file a lawsuit that duplicates
3    allegations of another pending federal lawsuit by the same plaintiff). As such, the Court
4    dismisses the complaint, with prejudice, as malicious. The Court further finds that this
5    dismissal constitutes a “strike” under 28 U.S.C. § 1915(g). See 28 U.S.C. § 1915(g)
6    (stating that an action dismissed on grounds that the action is frivolous, malicious, or fails
7    to state a claim constitutes a “strike” under § 1915(g)).
8    IV.    CONCLUSION
9           It is ordered that Plaintiff's application to proceed in forma pauperis (ECF No. 1)
10   without having to prepay the full filing fee is granted. Plaintiff will not be required to pay
11   an initial installment fee. Nevertheless, the full filing fee will still be due, pursuant to 28
12   U.S.C. § 1915, as amended by the Prison Litigation Reform Act. The movant herein is
13   permitted to maintain this action to conclusion without the necessity of prepayment of fees
14   or costs or the giving of security therefor. This order granting in forma pauperis status
15   will not extend to the issuance and/or service of subpoenas at government expense.
16          It is further ordered that, pursuant to 28 U.S.C. § 1915, as amended by the Prison
17   Litigation Reform Act, the Nevada Department of Corrections will forward payments from
18   the account of Anthony Michael Gioiosa, Sr., #1170052 to the Clerk of the United States
19   District Court, District of Nevada, 20% of the preceding month's deposits (in months that
20   the account exceeds $10.00) until the full $350 filing fee has been paid for this action.
21   The Clerk of the Court will send a copy of this order to the Finance Division of the Clerk’s
22   Office. The Clerk will send a copy of this order to the attention of Chief of Inmate
23   Services for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV
24   89702.
25          It is further ordered that, even if this action is dismissed, or is otherwise
26   unsuccessful, the full filing fee will still be due, pursuant to 28 U.S.C. §1915, as amended
27   by the Prison Litigation Reform Act.
28          It is further ordered that the Clerk of the Court file the complaint (ECF No. 1-1).



                                                  -4-
1          It is further ordered that the complaint (ECF No. 1-1) is dismissed in its entirety,
2    with prejudice, as malicious. This dismissal constitutes a “strike” under 28 U.S.C. §
3    1915(g).
4          It is further ordered that the Clerk of the Court close the case and enter judgment
5    accordingly.
6          It is further ordered that this Court certifies that any in forma pauperis appeal from
7    this order would not be taken “in good faith” pursuant to 28 U.S.C. § 1915(a)(3).
8
9                      29 day of June 2021.
           DATED THIS _____
10
11                                                    Gloria M. Navarro, Judge
                                                      United States District Court
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -5-
